Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to method for pruning selection criteria from a set of selection criteria based on document space associations, comprising: constructing, by a data processing system including one or more processors from a content provider computing system, a first data structure indicating associated predicted requests for a first retrieval token of a plurality of retrieval tokens; comparing, by the data processing system, the first data structure with a second data structure indicating associated predicted requests for a second retrieval token of the plurality of retrieval tokens to calculate a similarity value; determining, by the data processing system, the similarity value is greater than a predetermined threshold; removing, by the data processing system, the first retrieval token and the second retrieval token from the plurality of retrieval tokens to create a pruned plurality of retrieval tokens responsive to determining the similarity value is greater than a predetermined threshold; and providing, by the data processing system, the pruned plurality of retrieval tokens to the content provider computing device.
In applying step (1), the examiner has determined that the claimed invention is directed to a computer implemented method for constructing and comparing data structures based on mathematical theory and to execute a inquiry based on computation. Analyzing information by steps people go through in their minds, or by mathematical algorithms (e.g. determining, by the data processing system, the similarity value is greater than a predetermined threshold; removing, by the data processing system, the first retrieval token and the second retrieval token from the plurality of retrieval tokens to create a pruned plurality of retrieval tokens responsive to determining the similarity value is greater than a predetermined threshold; and providing, by the data processing system, the pruned plurality of retrieval tokens to the content provider computing device), without more, as essentially mental processes is within the abstract-idea category. comparing the results of the collection and analysis does nothing significant to differentiate process from ordinary mental processes, since claims do not require new source or type of information, or new technique for analyzing it, and since claims do not require nonconventional computer, network or display components, or nonconventional arrangement of known components. Moreover, the claimed data structure does not involve any technical feature or effect.
In applying step (2), the examiner has determined the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than mere instructions to implement the idea on a computer, and/or recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the field of information retrieval.
The dependent claims do not add any significant improvement to the abstract idea. Examiner found nothing sufficient to remove the claims from the class of subject matter ineligible for patenting. The claims in this case do not even require a new source or type of information, or new techniques for analyzing the collected data. As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, which would generate new data. They do not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for users, Reply Br. at 6; Electric Power Group Br. at 14–15—by itself does not transform the otherwise abstract processes of information collection and analysis.
Similar issues occur in claims 11-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande et al  (US 10,353,863). Hereinafter referred to as Deshpande.
Regarding claims 1 and 11, Deshpande discloses a method for pruning selection criteria from a set of selection criteria based on document space associations (see title), 
Regarding claims 9 and 19, Deshpande discloses a method wherein providing the pruned plurality of retrieval tokens to the content provider computing device further comprises providing an indication of the first retrieval token and the second retrieval token (see at least abstract and claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416. The examiner can normally be reached Monday-Friday 10AM-4PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476